Citation Nr: 0305614	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic respiratory 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1943 
to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  

By a September 1998 action, the Board remanded this case for 
development of the evidence.  In September 2002, the Board 
directed that additional development be undertaken.  This has 
been completed and will be discussed below.


FINDING OF FACT

It is likely that the appellant's chronic respiratory 
disease, currently diagnosed as chronic obstructive pulmonary 
disease (COPD), with emphysema and bronchitis, is 
attributable to his military service.  


CONCLUSION OF LAW

Service connection for the appellant's COPD with emphysema 
and bronchitis is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board notes that the appellant's service medical records 
(SMRs) are not of record.  An April 1994 response from the 
National Personnel Records Center (NPRC) shows that the 
appellant's records were likely lost in a 1973 fire.  Several 
attempts were made to obtain service medical evidence from 
other sources, but were unsuccessful.  Thus, in an action 
dated in June 1994 the RO concluded that the appellant's SMRs 
were unavailable.  

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the United States 
Army from February 1943 to December 1945.  The appellant's 
Military Occupational Specialty (MOS) was as a 
"decontaminating equipment operator."  In addition, in a 
Separation Qualification Record, it was noted that as a 
decontaminating equipment operator, the appellant used a 
portable spray and large power driven decontamination 
apparatus to neutralize and remove chemical agents from areas 
and equipment that had been subjected to chemical attack.  

A VA Physician Discharge Note shows that in July 1992, the 
appellant received treatment for medical problems, including 
acute bronchitis and chronic obstructive pulmonary disease.  

A Discharge Summary from the VA Medical Center (VAMC) in Fort 
Wayne, Indiana, shows that the appellant was hospitalized for 
approximately two weeks in January 1993.  Upon his discharge, 
the pertinent diagnoses were chest pain of musculoskeletal 
origin and COPD.  

In May 1993, the RO received private medical treatment 
records from the St. Joseph Medical Center, from February 
1980 to October 1989.  The records reflect that in February 
1980, the appellant was diagnosed with severe emphysema.  The 
records further show that in October 1989, the appellant had 
a chest x-ray taken which was interpreted as showing the 
following:  (1) scattered old granulomatous type changes with 
some bibasilar scarring, and (2) no sign of any focal active 
infiltrate or cardiac decompensation.   

In May 1993, the appellant underwent a VA examination.  At 
that time, he stated that he had had emphysema and bronchitis 
for over 10 years.  Following the physical examination, the 
appellant was diagnosed with emphysema/bronchitis.  

In a Statement In Support Of Claim (VA Form 21-4138), dated 
in August 1993, the appellant indicated that while he was in 
the military, he served as a decontamination equipment 
operator.  The appellant stated that due to his MOS, he came 
into contact with a variety of chemicals, including mustard 
gas and white phosphorus.  He noted that he was exposed to a 
variety of chemicals from June 1944 to December 1945.  
According to the appellant, he landed in France on D-Day on 
June 6, 1944 at Omaha Beach.  The appellant reported that his 
unit was required to join the 29th infantry in their assault 
against the Germans.  He revealed that during their attack, 
on June 7, 1944, the Germans shot white phosphorus into his 
unit and that he inhaled the fumes.  The appellant also 
stated that once they had secured the town, his unit returned 
to the beach and was placed in charge of bringing dead bodies 
back to the beach and putting them into trenches.  According 
to the appellant, several of those bodies were covered in 
white phosphorus and he had to handle them without gloves or 
other protective equipment.  The appellant indicated that at 
that time, he started to cough up large amounts of phlegm and 
developed some breathing problems.  

In the August 1993 Statement In Support Of Claim, the 
appellant further noted that his unit was subsequently moved 
to France and that on one occasion, while his outfit was 
walking along railroad tracks, they discovered an ammunition 
dump and mustard gas.  The appellant reported that, although 
he quickly put on his gas mask, the mustard gas was "four 
ring" mustard gas, and his mask was only prepared for 
protection from "three ring" mustard gas.  He stated that, 
while he got out of the ammunition dump promptly, he once 
again started to cough up large amounts of mucus and his 
breathing problems accelerated.  According to the appellant, 
he continued to have significant breathing problems for the 
duration of his military service, and the problems remained a 
"constant throughout [his] life."  The appellant indicated 
that following his discharge in December 1945, he did not 
seek medical treatment for his breathing problems until after 
he was married, which was in September 1946.  He noted that 
he was diagnosed with chronic bronchitis and that he received 
penicillin shots and tablets.  The appellant reported that in 
1950, he was admitted to the Fort Wayne VA Hospital with 
throat and lung problems.  He revealed that he was 
subsequently treated intermittently for bronchitis and 
pneumonia, and that in the late 1950's or early 1960's, he 
was hospitalized with pneumonia.  According to the appellant, 
he continued to receive intermittent treatment and was 
eventually diagnosed with emphysema.  

In a Statement In Support of Claim (VA Form 21-4138), dated 
in February 1995, the appellant indicated that while he was 
in the military, he was assigned to the 30th Chemical Company 
and attended chemical warfare training at Camp Sibert in 
Alabama.  The appellant stated that during the training, he 
was exposed to mustard gas.  

A private medical statement from J.P.S., M.D., dated in 
February 1995, shows that at that time, Dr. S. indicated that 
he had last treated the appellant in November 1965.  Dr. S. 
stated that his records did not show any diagnosis of 
emphysema.  According to Dr. S., the appellant had pneumonia 
in September 1965 and was hospitalized at that time.  

In February 1995, the RO received private medical records 
from the Lutheran Hospital, from June 1968 to March 1978.  
The records show that in June and November 1968, the 
appellant was diagnosed with bronchitis.  Chest x-rays taken 
in November 1968 were interpreted as showing clear lung 
fields that were free from active disease.  The appellant was 
told to stop smoking.  The records also reflect that in 
December 1973, the appellant had chest x-rays taken.  The x-
rays were interpreted as showing no evidence of active 
disease.  The appellant's lungs were fully expanded and his 
heart size was within normal limits.  

In February 1995, the RO received outpatient treatment 
records from the Fort Wayne VAMC, dated from November 1992 to 
October 1993.  The records show that the appellant was 
hospitalized from November to December 1992.  While he was 
hospitalized, he had a chest x-ray taken which was 
interpreted as showing bilateral pneumonic infiltrates.  It 
was noted that he also had underlying pulmonary emphysema.  
Upon his discharge, the pertinent diagnosis was COPD.  The 
records also show that in May 1993, the appellant was treated 
after complaining of having difficulty breathing and spitting 
up lots of thick yellow mucous.  He was diagnosed with an 
upper respiratory infection (URI).  

In May 1997, the RO received an undated VA medical statement 
from K.M., M.D.  In the statement, Dr. M. indicated that he 
was treating the appellant for pulmonary emphysema.  

In June 2000, the appellant underwent a VA examination.  At 
that time, the examining physician noted that the appellant's 
claims file was not available for review.  The appellant 
stated that he had been having shortness of breath since his 
discharge from the military in 1945.  The appellant indicated 
that during service, he was a decontaminating equipment 
operator and was exposed to chemicals, including mustard gas 
and phosphorus gas.  The appellant stated that at present, he 
had a chronic cough with production of phlegm.  According to 
the appellant, he started smoking while he was in the 
service, but he quit approximately 24 years ago.  The 
appellant reported that since December 1999, he had been 
undergoing home oxygen treatment.  

Following the physical examination, the examining physician 
stated that without having any recent pulmonary function 
tests or a chest x-ray, it was extremely difficult to provide 
a final diagnosis.  However, the examiner indicated that 
according to the appellant's history, it was possible that he 
had a diagnosis of COPD.  The examiner noted that smoking 
could contribute to COPD.  The examiner reported that the 
possibility of pinpointing a major diagnosis, and also 
suggesting that all of the appellant's symptoms were caused 
by exposure to fumes or any toxic chemicals, would be very 
difficult.  However, the examiner stated that even if the 
appellant's disease was caused by chronic smoking throughout 
the years, he could also have had some baseline lung damage 
because of exposure to the chemicals and the toxins.  
According to the examiner, the difficulty and the challenge 
of the appellant's case was that there were no pulmonary 
function tests "from a long time ago."  Furthermore, the 
examiner noted that since the exposure was more than 50 years 
ago, it was very difficult to say what residual disease might 
have been incurred from the time of exposure.  In conclusion, 
the examiner indicated that the appellant could carry a 
diagnosis of chronic obstructive pulmonary disease caused by 
smoking.  The examiner reported that the appellant could have 
also developed some interstitial lung disease at the time of 
exposure to toxic fumes or chemicals.  However, according to 
the examiner, without having any objective diagnostic tests 
from the time of exposure, it would be very difficulty to 
ascertain how much residual disease the appellant would have 
developed after the exposure.  

In August 2000, the appellant underwent VA pulmonary function 
tests.  The tests were interpreted as showing very severe 
airflow obstruction, with a significant response to 
bronchodilator.  

In a letter to the RO from the United States Army Soldier and 
Biological Chemical Command (SBCCOM), dated in October 2000, 
the SBCCOM stated that in response to the RO's inquiry on 
behalf of the appellant, they were unable to verify the 
appellant's alleged exposure to mustard agent or white 
phosphorus during his military service in World War II.  
However, the SBCCOM indicated that they had information from 
the unit file of the 30th Decontamination Company.  According 
to the SBCCOM, the appellant did appear on a unit roster for 
June 20, 1945.  The unit record was incomplete and only 
contained a few rosters.  The SBCCOM also enclosed a 
memorandum from the Headquarters of the 30th Chemical 
Decontamination Company, dated in April 1945, which partially 
corroborated the information provided by the appellant in his 
statement regarding the German munitions.  In the memorandum, 
it was reported to the Ninth Army Chemical Section by the 
Chemical Officer of the 29th Infantry Division that a large 
German Ammunition Dump, containing a number of chemical 
shells, caught fire and that many of the chemical shells had 
burst, thereby contaminating the area.  The Ninth Army 
Chemical Section reported the location of the contaminated 
area to the 30th Chemical Decontamination Company.  When the 
30th Chemical Decontamination Company arrived, there was a 
strong odor of mustard gas.  The area was then 
decontaminated.  The SBCCOM further reported that American 
gas masks were effective against German mustard agents and 
that decontamination procedures would have been conducted in 
the appropriate level of protection.  

In the October 2000 letter from the SBCCOM, the SBCCOM also 
reported that in regard to the portion of the appellant's 
statements regarding D-Day, research showed that the 
appellant's unit landed in Normandy during the first 24 hours 
and suffered the loss of seven men.  According to the SBCCOM, 
the unit file showed that the 30th participated in land mine 
clearing operations, combat, evacuation of wounded, and 
secondary missions during the initial days of the Normandy 
landing.  The SBCCOM stated that in regard to the appellant's 
claimed exposure to bodies covered in white phosphorous, 
research showed that the Germans did not have phosphorus 
ammunition.  However, the SBCCOM noted it was possible that 
the appellant was involved with white phosphorus smoke during 
his training or while in theater.  According to the SBCCOM, 
white phosphorus was used to provide smoke screens and fired 
by United States troops for its antipersonnel effect.  White 
phosphorus was also a standard munition of several nations 
during World War II.  

In February 2001, the RO received outpatient treatment 
records from the Fort Wayne VAMC, from November 1999 to 
February 2001.  The records show intermittent treatment for 
COPD and bronchitis.  

A VA examination was conducted in May 2002.  At that time, 
the examining physician stated that she had reviewed the 
appellant's claims file prior to the examination.  The 
appellant indicated that he had a history of severe COPD and 
emphysema, and was currently on oxygen.  The veteran noted 
that his breathing problem developed after he "came home" 
from the military and started to experience an increased 
cough and mucus production.  Following the physical 
examination, the examiner diagnosed the appellant with severe 
obstructive lung disease, with possible evidence of 
interstitial lung disease based on old chest x-rays per the 
claims chart.  The examiner also noted that based on 
pulmonary function tests that the appellant had done in the 
past, they had revealed that the appellant had very severe 
emphysema.  According to the examiner, it was difficult to 
determine an etiologic relationship between the appellant's 
severe emphysema and pulmonary scarring and his alleged 
exposure to chemicals during service.  The examiner stated 
that it was certainly possible that the appellant's chemical 
exposure could have caused some scarring of his lungs with 
susceptibility to further lung disease.  The examiner 
indicated that "certainly, [a] component of it [was] most 
probably due to smoking for many years."  According to the 
examiner, she did not know how to determine how much of the 
appellant's severe emphysema and pulmonary scarring was due 
to old chemical exposure.  The examiner noted that the 
appellant's final diagnosis was severe emphysema.  

In January 2003, the appellant underwent a VA examination.  
At that time, the examining physician noted that she had 
reviewed the appellant's claims file.  The appellant stated 
that he had smoked cigarettes from the age of 10 years old to 
76 years old.  He indicated that at times, he smoked two 
packs a day.  According to the appellant, while he was in the 
military, he was exposed to chemicals due to his MOS.  He 
revealed that he developed walking pneumonia in 1945 and 
pneumonia "just out of the service."  The appellant 
reported that from 1955 to 1967, he was in the heating and 
air conditioning business where he shoveled coal into trucks 
and installed furnaces that had asbestos.  According to the 
appellant, after 1967, he delivered fuel oil and put in air 
conditioners, but there was no Freon exposure.  The examiner 
noted that pulmonary function testing that was performed on 
the appellant in June 2002 revealed severe obstructive 
ventilatory defect, with small airway response to 
bronchodilators and severely impaired diffusion capacity.  In 
addition, in July 2002, the appellant underwent a high 
resolution chest computerized tomography (CT) scan that 
revealed panacinar emphysema, with some mild central and 
lower lobe bronchiectasis.  There was thickening of the 
intra-lobar septa in lung bases compatible with interstitial 
fibrosis.  

The examiner stated that in regard to the appellant's 
chemical exposure, smoking exposure, and "potential fire 
inhalation of smoking during his military service," it was 
her opinion that "without a doubt," that helped to 
contribute to a decline in the appellant's respiratory 
function more rapidly than someone who would not have had 
exposures to chemicals, smoke inhalation from building fires, 
and/or cigarettes.  According to the examiner, the appellant 
had a protracted course of smoking.  However, the examiner 
stated that there needed to be some consideration of coal 
dust that the appellant would have inhaled through his 
occupation.  The examiner indicated that given the fact that 
the appellant had bronchiectasis, and that his pneumonia 
seemed to date around the time of his service, "they helped 
to injure the lungs, also."  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including bronchiectasis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Certain specific provisions apply to a veteran claiming 
entitlement to service connection for chronic effects of 
exposure to mustard gas.  The provisions of 38 C.F.R. § 3.316 
provide that exposure to the specified vesicant agents during 
active military service under the circumstances described 
below together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition.  (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers:  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a) (2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for chronic 
respiratory disease, currently diagnosed as COPD, emphysema, 
and bronchitis, is warranted.  In the instant case, the 
appellant contends that during service, due to his MOS as a 
decontamination equipment operator, he was exposed to 
numerous chemicals, including mustard gas and white 
phosphorus.  In this regard, the Board recognizes that the 
appellant's service medical records are unavailable.  
Nevertheless, the Board notes that the appellant's DD 214 
confirmed that his MOS was as a decontamination equipment 
operator, and in a Separation Qualification Record from the 
Army of the United States, it was noted that as a 
decontaminating equipment operator, the appellant used a 
portable spray and large power driven decontamination 
apparatus to neutralize and remove chemical agents from areas 
and equipment that had been subjected to chemical attack.  
The Board further notes, in the October 2000 letter from the 
SBCCOM, the SBCCOM confirmed that the appellant appeared on a 
unit roster from the 30th Decontamination Company for June 
20, 1945.  In addition, the SBCCOM also submitted a 
memorandum from the Headquarters of the 30th Chemical 
Decontamination Company, dated in April 1945, which partially 
corroborated the information provided by the appellant in his 
statement regarding the German munitions and the mustard gas 
incident.  The SBCCOM further stated that the 30th 
participated in land mine clearing operations, combat, 
evacuation of the wounded, and secondary missions during the 
initial days of the Normandy landing.  Moreover, although the 
SBCCOM stated that the Germans did not have phosphorus 
ammunition, the SBCCOM noted that it was possible that the 
appellant was involved with white phosphorus smoke during his 
training or while in theater.  Therefore, in light above, the 
Board concedes that the appellant was exposed to chemicals, 
including mustard gas and white phosphorus, while he was in 
the military.  

In the instant case, the Board recognizes that the evidence 
of record shows that there are discrepancies in the medical 
opinions regarding the question of whether the appellant's 
chronic respiratory disease, diagnosed as COPD, emphysema, 
and bronchitis, is related to his period of military service, 
specifically to any in-service chemical exposure, or in-
service or post-service smoking.  In this regard, the Board 
notes that at the appellant's June 2000 VA examination, the 
examiner indicated that the appellant could carry a diagnosis 
of COPD caused by smoking.  However, the examiner also stated 
that even if the appellant's disease was caused by chronic 
smoking throughout the years, he could have also had some 
baseline lung damage because of exposure to the chemicals and 
the toxins.  The examiner noted that the appellant could have 
developed some lung disease at the time of exposure to toxic 
fumes or chemicals.  In addition, at the appellant's May 2002 
VA examination, the appellant was diagnosed with severe 
emphysema and although the examiner stated that a component 
of the appellant's emphysema was most probably due to smoking 
for many years, the examiner also indicated that it was 
certainly possible that the appellant's chemical exposure 
could have caused some scarring of his lungs with 
susceptibility to further lung disease.  Moreover, at the 
appellant's most recent VA examination, the examiner noted 
that recent tests showed emphysema.  In regard to the 
appellant's chemical exposure, smoking exposure, and 
potential smoke inhalation during his military service, the 
examiner stated that it was her opinion that without a doubt 
that helped to contribute to a decline in the appellant's 
respiratory function more rapidly than someone who would not 
have had exposures to chemicals, smoke inhalation from 
building fires, and/or cigarettes.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(B) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, the Board recognizes that the 
appellant has a history of smoking, including while he was in 
the military, and that the examiners from his June 2000 and 
May 2002 VA examinations concluded that it was possible that 
the appellant's current chronic respiratory disease, 
diagnosed as COPD, emphysema, and bronchitis, was caused by 
smoking.  Nevertheless, the examiners also concluded that 
there was a possibility that the appellant's in-service 
chemical exposure caused him to develop some lung disease or 
some scarring of his lungs with susceptibility to further 
lung disease.  In addition, the examiner from the appellant's 
January 2003 VA examination stated that without a doubt both 
the appellant's in-service chemical exposure and smoking 
exposure helped to contribute to a decline in his respiratory 
function more rapidly than someone who would not have had 
exposures to chemicals, smoke inhalation from building fires, 
and/or cigarettes.  Therefore, accepting that the appellant 
was exposed to chemicals during service, the Board concludes 
that the medical opinion from the January 2003 VA examination 
is not speculative and demonstrates more than a remote 
possibility of a causal connection between the appellant's 
current chronic respiratory disease, diagnosed as COPD, 
emphysema, and bronchitis, and his period of military 
service.  Thus, in consideration of the aforementioned 
evidence, the Board finds that the evidence for and against 
the appellant's claim for service connection for chronic 
respiratory disease is in a state of relative equipoise.  
With reasonable doubt resolved in the appellant's favor, 
entitlement to service connection is warranted.  


ORDER

Entitlement to service connection for COPD with emphysema and 
bronchitis is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

